-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 18, 2022 has been entered.
Priority
This application is 371 of PCT/EP2016/0698 16 filed on 08/22/2016. 
Claim Status
Claims 1-3, 6, 9, 10, and 16-24 are pending and examined. Claims 2 and 3 were amended. Claims 4, 5, 7, 8, and 11-15 were cancelled.  
Withdrawn Claim Objections
Objection to claim 3 is withdrawn because it was obviated with claim amendments.
Withdrawn Claim Rejections — 35 USC § 112
	Rejections of claim 2 are withdrawn because rejections were obviated with claim amendments. 
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the polyamides" in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 requires the polymer material to be selected from a list that includes a group of polyesters and/or a group of the polyamides. The claim is indefinite because it is not clear why a group of polyesters and a group of the polyamides are separated with “and/or”. Use of “and” makes sense because selecting a polymer from polyesters and polyamides means that that polymer is selected from both polyesters and polyamides. It is not clear why the “or” is included. 
Maintained Claim Rejections —35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 9, 10, 16-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 01/25514 Al Published April 12, 2001 - of record in IDS dated 09/21/2020).
The claims encompass a polymer material comprising the elements as claimed.
The teachings of Kim are related to synthetic fibers containing 03-10 % by weight of magnetic materials having a mean particle size of 0.5 microns or less. When the magnetic materials are homogeneously dispersed in the fiber or cloth, a homogeneous magnetic field has influence on the human body (Abstract).
Regarding claims 1, 3, 6, 16, and 17, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a synthetic fiber comprising a homogeneously dispersed magnetic material having a mean particle size of 0.5 micron or less, with a reasonable expectation of success because Kim teaches such compositions. It would have been obvious to have selected cobalt-added magnetic ferric oxide or chromium-added magnetic ferric oxide as the magnetic material because Kim teaches cobalt-added magnetic ferric oxide and chromium-added magnetic ferric oxide, among others, as suitable magnetic materials (page 4 lines 10-24). As evidenced by page 12 of the present application and dependent claim 17, doping elements preferably include iron oxide alloys. Cobalt-added magnetic ferric oxide and chromium-added magnetic ferric oxide are iron oxide alloys and it would have been reasonable to conclude that these magnetic materials have the properties described in claims 1, 6, and 16, absent evidence to the contrary.
Kim teaches that the magnetic material is homogeneously dispersed in the synthetic material, specifically in the fiber, and therefore the magnetic material is considered as being incorporated into an inside of the polymer material and isolates the doping element with respect to a polymer material surface. Kim teaches that in order to make a fiber in which magnetic materials are homogeneously dispersed, the magnetic materials are mixed with fiber material before a spinning process (page 6 lines 3-7). Based on these teachings, one of ordinary skill in the art would have interpreted Kim as teaching magnetic material homogeneously dispersed in the fiber and not on its surface. 
The claimed range of particle sizes is obvious because it overlaps with the range of 0.5 micron and less. Kim teaches that the magnetic material is present in a concentration of 0.1-30 wt. %. The polyester or nylon is the remaining component and its concentration ranges from 70 to 99.9 wt. %. The magnetic material is homogeneously dispersed in the polymer. As evidenced by page 10 lines 11-16 of the present specification, the preferred weight ratio of the polymer and the doping element is from 1:9 to 9:1. The concentration of doping element in the polymer affects the spacing of doping element in the polymer. The doping element is homogeneously dispersed in Kim’s structure and it is present in a weight ratio to the polymer that overlaps with the preferred weight ratio of the claimed doping element and the polymer. It would have been reasonable to conclude that the prior art magnetic material particles have a spacing such that electron clouds of two doping elements overlap at least in regions because the prior art weight ratio of magnetic element/polymer overlaps with the preferred range of weight ratios of the doping element to polymer.
Regarding claim 2, it would have been obvious to have selected polyester or nylon as the synthetic material, with a reasonable expectation of success because Kim teaches polyester and nylon, among others, as suitable synthetic materials (page 6 lines 3-7).
Limitations of claims 9 and 10 are met because Kim teaches a composite that contains all of the elements as required by claim 1. The composite is considered as configured for uses as required by claims 9 and 10 because it meets all of the claimed structural requirements.

Regarding claim 18, it would have been obvious to have selected barium ferrite as the magnetic material, with a reasonable expectation of success because Kim teaches barium ferrite as a suitable magnetic material (page 4 lines 10-16).
Regarding claims 20 and 21, the claims further require the polymer material to comprise a fiber and describe the fiber as a product by process. Kim teaches spinning as a method of making a fiber having magnetic materials dispersed therein (page 6 lines 3-7). The limitation that requires forming the fiber by applying an electric field in a step of electrospinning is a product by process limitation and since Kim’s spun fiber is structurally the same as claimed fiber, Kim’s fiber could have been formed by electrospinning absent evidence to the contrary.
Regarding claim 22, Kim teaches introducing the magnetic material into the fiber (page 3 lines 14-16). It would have been reasonable to interpret this to mean that the particles of magnetic material are in the fiber and not on its surface. Kim’s fiber is formed by melt spinning (page 6 lines 15-22). As evidenced by instant claim 20 and paragraph 0070 of the present application, the claimed fiber is made by spinning. Per MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”.
Regarding claim 23, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a synthetic fiber comprising a homogeneously dispersed magnetic material having a mean particle size of 0.5 micron or less, with a reasonable expectation of success because Kim teaches such compositions. It would have been obvious to have selected cobalt-added magnetic ferric oxide or chromium- added magnetic ferric oxide as the magnetic material because Kim teaches cobalt-added magnetic ferric oxide and chromium-added magnetic ferric oxide, among others, as suitable magnetic materials (page 4 lines 10-24).
Kim teaches that the magnetic material is homogeneously dispersed in the synthetic material and therefore it IS considered as being incorporated into an inside of the polymer material and isolates the doping element with respect to a polymer material surface.
The claimed range of particle sizes is obvious because it overlaps with the range of 0.5 micron and less. Kim teaches that the magnetic material is present in a concentration of 0.1-30 wt. %. The polyester or nylon is the remaining component and its concentration ranges from 70 to 99.9 wt. %. The magnetic material is homogeneously dispersed in the polymer. As evidenced by page 10 lines 11-16, the preferred weight ratio of the polymer and the doping element is from 1:9 to 9:1. The concentration of doping element in the polymer affects the spacing of doping element in the polymer. The doping element is homogeneously dispersed in Kim’s structure and it is present in a weight ratio with the polymer that overlaps with the preferred weight ratio of the claimed material. It would have been reasonable to conclude that the prior art magnetic material particles have a spacing such that electron clouds of two doping elements overlap at least in regions because the prior art ratio of magnetic element/polymer overlaps with the preferred range of ratios of the doping element to polymer.
Kim teaches spinning as a method of making a fiber having magnetic materials dispersed therein (page 6 lines 3-7). The limitation that requires forming the fiber by applying an electric field in a step of electrospinning is a product by process limitation and since Kim’s spun fiber is structurally the same as claimed fiber, Kim’s fiber could have been formed by electrospinning absent evidence to the contrary.
As evidenced by page 12 of the present application and dependent claim 17, doping elements preferably include iron oxide alloys. Cobalt-added magnetic ferric oxide and chromium-added magnetic ferric oxide are iron oxide alloys and it would have been reasonable to conclude that these magnetic materials have the properties described in claim 23, absent evidence to the contrary.
Regarding claim 24, Kim teaches introducing the magnetic material into the fiber (page 3 lines 14-16). It would have been reasonable to interpret this to mean that the particles of magnetic material are in the fiber and not on its surface. Kim’s fiber is formed by melt spinning (page 6 lines 15-22). As evidenced by instant claim 20 and paragraph 0070 of the present application, the claimed fiber is made by spinning. Per MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1-3, 6, 9, 10, 16-18, and 20-24 above, and further in view of Meng (Royal Society of
Chemistry, Published December 15, 2015, pages 4946-4949 — of record in PTO-892 dated 12/15/2020).
The claims require the iron oxide alloy to comprise SrFe12019.
The teachings of Kim relied upon as summarized above. Kim does not teach the limitations of claim 19.
The teachings of Meng are related to polyaniline/SrFe12019 composites (Abstract).
The teachings of Kim and Meng are related to alkaline earth iron oxide alloys embedded in a polymer, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to have modified Kim’s fiber by replacing barium ferrite with SrFe12019, with a reasonable expectation of success because barium ferrite and SrFe12019 are magnetic materials of alkaline earth iron oxide alloy and replacing one with one magnetic material with its equivalent would have been obvious.

Examiner’s Response to Applicant’s Argument
In the remarks dated September 8, 2021 applicant provided arguments to traverse the rejections.
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
1. The claimed particle size is obvious over Kim’s range because “less than 0.5 microns” encompasses the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. The present application was reviewed and there is no evidence that the claimed range is critical. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In the present case, the applicant has not presented data showing that the claimed particle size range is required in order to achieve the claimed structure where the doping elements are not located one the outside surface of the fiber.  
2. The limitations that require doping elements inside the polymer material and that the polymer material isolates the doping elements with respect to a polymer material surface are met by Kim’s teachings because Kim teaches doping elements homogeneously distributed in the fiber. Thus, it would have been reasonable to interpret Kim to mean that the fiber comprises doping elements inside the polymer material where the polymer material isolates the doping elements with respect to a polymer material surface. Kim teaches introducing the magnetic material into the fiber, which would have been reasonable to interpret to mean that the magnetic material is located in the fiber and not on its surface. Furthermore, Kim’s fiber is produced by spinning which is the same method by which the claimed polymer material is produced as evidenced by claim 20. There is no evidence on the record that Kim’s fiber formed by spinning contains magnetic materials on the fiber surface. 
3. Kim recites “When the magnetic materials are homogeneously dispersed in the fiber…” (Abstract); “The object of the present invention has been achieved by introducing the magnetic materials into the fiber… (page 3 lines 14-25); and “To make a fiber in which magnetic materials are homogeneously dispersed…” (page 6 lines 3-7). Based on at least these passages, it is apparent that Kim intended for the magnetic materials to be homogeneously dispersed in the fiber and not on the fiber surface. The examiner does not agree with applicant’s conclusion that particles would inherently reside on the outer surface rather than being isolated from the outer surface if they are homogeneously distributed because “in the fiber” and “into the fiber” mean in the fiber and not on its surface. It would not have been reasonable to interpret the fiber surface as being encompassed by “in the fiber” and “into the fiber”. In the case of “in the fiber” the term “in” is used as preposition and it is used as a function word to indicate inclusion, location, or position within limits (Merriam-Webster Dictionary, accessed from https://www.merriam-webster.com/dictionary/in on June 13, 2022, page 1). A fiber has a defined structure and a material located in the fiber would have to be positioned and included within the limits of the fiber. The surface of the fiber is outside the limits of the defined fiber structure. Kim does not state whether or not any magnetic particles are present on the surface of the fiber. It would have been reasonable to interpret Kim’s fiber as not having any particles on the surface because Kim only positively recites the presence of particles in the fiber. The burden is on the applicant to show that Kim’s spinning methods result in the formation of a fiber having magnetic particles on the fiber surface. Kim is clear about the magnetic particles being homogeneously distributed in the fiber and teaches that the purpose of Kim’s invention is to introduce magnetic particles into the fiber. There is no teaching or any other indication that Kim’s fiber comprises magnetic particles on its surface. 
	4. Applicant’s statement regarding inherency is not persuasive because it is not supported by evidence.
	5. Arguments directed to claims 20-24 are not persuasive because the product in claim 20 is not limited to a product formed by electrospinning, and the applicant has not provided any evidence to show that products produced by electrospinning methods in claims 21-24 are structurally different from fibers disclosed by Kim. Electrospinning can be performed under may different conditions. The declaration does not show evidence that fibers produced every possible set of electrospinning conditions would have been structurally different from the fibers described by Kim. The applicant’s statement that particles larger than 10 nm cannot distribute in the same way within the fiber, i.e. they do not have the same mobility, is an opinion that is not supported by evidence. 
	 6. The declaration submitted on 05/12/2022 by Van Hattum is not sufficient to obviate current rejections because the declaration does not provide any evidence showing that fibers produced by Kim are structurally different from claimed fibers. The declaration explains electrospinning and how electrospinning affects fiber structure, however these are not claimed limitations. All of the claimed limitations are met by Kim. The declarant stated that there are numerous advantages in using electrospinning compared to other methods, the electromagnetic field provides that the doping elements are substantially homogeneously distributed over the full length of the fiber, the inner cross sectional distribution of the doping elements also assumes a specific local distribution due to the presence of the electric and electromagnetic fields, bipolar dipole-like charge distribution in iron-oxide results in unique distribution within the polymer which is inherently achieved as long as fibers are in rather liquid state, and the application of an electromagnetic field in the mere moment in which the doping elements are injected into the soft mold fiber which the doping elements are fixed an instant later due to the immediate hardening of the fibers, however such advantages, effects, and methods are not claimed limitations. The declarant’s statement that Kim’s method of controlling magnetic properties of the fiber will never result in a similar homogeneous distribution of the doping elements over the length and the cross-section of the fibers as achieved by the present invention is not sufficient to obviate the grounds of rejection because the declarant is arguing limitations that are not claimed and the declarant has not supported the conclusion with evidence. Kim teaches homogeneously distributed magnetic particles in the fiber, thus it would have been reasonable to expect the particle homogeneity to be present in the fiber as a whole. Kim also teaches controlling magnetic properties of the fiber. The burden is on the applicant to show that claimed fibers are structurally different from Kim’s fibers. The Office is not equipped with the means to reproduce prior art products and claimed products and perform comparisons. See MPEP 2113.
The limitation that requires overlap of electron clouds of two doping elements at least in regions was addressed. Kim does not state that there is an overlap, however it would have been reasonable to expect such effects in Kim because Kim’s fiber contains polymer and magnetic materials in concentrations that overlap with concentrations of corresponding materials in the present specification. Kim’s magnetic particles are homogeneously distributed in the fiber and have a particle size that overlaps with claim particles, thus it would have been reasonable to expect magnetic particles in Kim’s fiber to be spaced in a manner where electron clouds of two doping elements overlap at least in regions. Argument directed to adjusting the distribution of doping elements is not persuasive because it is not a claimed limitation. 
7. The examiner maintains arguments related to Kim’s teachings on page 4 in lines 10-24. Kim teaches using oxide-based magnetic materials because metal-based fine powder can cause the surface of yarngoods to be oxidized, so the magnetic properties are considerably reduced. This teaching is relevant to the embodiment where magnetic material is applied on surfaces of yarngoods (paragraph bridging pages 3-4). A person skilled in the art would have understood that any reference to oxidation of magnetic material on fiber surface is relevant to the embodiment where magnetic material is directly applied to fiber surface. There is no teaching in Kim that embodiments of a fiber formed by spinning and having magnetic material incorporated into the fiber contain magnetic material on the fiber surface. The one reference to oxidation of magnetic material on the surface of yarngoods is relevant to yarngoods prepared by having magnetic materials applied to its surface as explained above.
	8. Arguments directed to rejection of claim 19 are not persuasive because Kim is not deficient for reasons described above. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617